Citation Nr: 1217127	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) status post fundoplication.

2.  Entitlement to an initial compensable evaluation for chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2001 and July 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2001 rating decision granted service connection for gastroesophageal reflux disease (GERD) status post fundoplication and assigned a noncompensable evaluation effective from November 1, 2001, which was based on the Veteran's anticipated separation date of October 31, 2001.  The July 2002 rating decision also granted service connection for chronic fatigue syndrome and assigned a noncompensable evaluation effective form July 1, 2001.  In addition, the RO determined in the July 2002 rating decision that July 1, 2002, was the correct effective date for the grant of service connection for GERD.  The RO explained that a DD 214 had been obtained after the issuance of the October 2001 rating decision showing that his actual date of discharge was June 30, 2002.  

The Board remanded the case for further development in September 2006.  That development was completed, and the case was returned to the Board for appellate review.  

In November 2008, the Board denied the claims for a higher initial evaluation for GERD and chronic fatigue syndrome.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2010 Order, the Court vacated the November 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The Board subsequently remanded the case in October 2010 to provide the Veteran a second hearing, which was later held in February 2012.  At the February 2012 hearing, the Veteran submitted additional evidence with a waiver of the RO's initial consideration.  See 38 C.F.R. § 20.1304 (2011).  The case has since been returned to the Board for further appellate action.

As previously noted, the Veteran has been provided two hearings on the issues currently before the Board.  A hearing was held in June 2006, by F. Judge Flowers, a Veterans Law Judge, in St. Petersburg, Florida. Another hearing was held in February 2012 before Jessica J. Wills, an acting Veterans Law Judge, in Atlanta, Georgia.  These individuals were designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and are among the panel of judges rendering the determination in this case.  Transcripts of the hearing testimony are in the claims file. 

All Veterans Law Judges (VLJ) who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  

In this case, during a pre-hearing conference in February 2012, the Veteran was advised of his right to a third hearing pursuant to Arneson v Shinseki; however, he
chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  See, e.g. Janssen v. Principi, 15 Vet. App. 370, 374 (2001); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board may proceed with the adjudication of the claims without providing a third hearing in this case.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims.  The Board notes that the Veteran was last provided a VA examination in connection with his claim for a higher initial evaluation for gastroesophageal reflux disease in June 2008.  At that time, he reported constant pain associated with esophageal distress, nausea occurring less than weekly, and no dysphagia or vomiting.  He also denied having regurgitation, melena, and hematemesis, and a physical examination did not reveal any signs of anemia or weight change.  

At the Veteran's February 2012 hearing, he testified that his gastroesophageal reflux disease currently causes constant dull pain and noted that he also has pain in the sternum and shoulder.  The Veteran stated that he often feels as though food is building up in his esophagus, and he indicated that his doctor told him he had gas bloat syndrome.  According to the Veteran's wife, his stomach makes noises that are more than growling and that sound intestinal.  

Private treatment records received since the last VA examination do confirm that the Veteran has been diagnosed with gas bloat syndrome.  These records also show complaints of difficulty swallowing, heartburn/indigestion, abdominal pain, cramping, bloating, and distention.  Significantly, a December 2008 treatment record notes that the Veteran did not have any reflux until recently.  

The aforementioned evidence suggests a worsening of the Veteran's gastroesophageal reflux disease, and his representative specifically requested another examination during the February 2012 hearing.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected gastroesophageal disease.  

Similarly, the Veteran was last provided a VA examination in June 2008 in connection with his claim for a higher initial evaluation for his chronic fatigue syndrome.  At that time, he reported having no debilitating fatigue or fatigue lasting 24 hours or longer after exercise.  He did complain of constant generalized weakness, and he reported missing 8 to 10 days of work in the last year due to this condition; however, the examiner opined that the Veteran did not meet the criteria for chronic fatigue.  

At the Veteran's February 2012 hearing, he testified that he may fall asleep anywhere if given five minutes of quiet time.  He reported that it was hard to get out of bed and noted that he could not stay focused.  The Veteran's wife also testified that he is always tired and has not been able to focus on doing projects.  According to the Veteran, he does not get out of bed for a day or two once or twice every three months.  His wife stated that this happens with more frequency than the Veteran realizes.  The Veteran further testified that chronic fatigue affects him on a daily basis.  

In addition, private treatment records received subsequent to the last VA examination reflect complaints of fatigue in 2011 and 2012.  Thus, there is hearing testimony and medical evidence that suggests a possible worsening since the Veteran's last VA examination.  Most notably, the Veteran now testifies to having fatigue to a level that on occasion he essentially does not leave his bed for a day or longer.  As the evidence of record indicates that the Veteran's chronic fatigue syndrome may have worsened since the last VA examination and the current severity and extent of the disability is unclear, an additional VA examination is warranted.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided recent treatment for his gastroesophageal reflux disease and chronic fatigue syndrome.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his gastroesophageal reflux disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to examiner in conjunction with the examination.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's gastroesophageal reflux disease under the rating criteria.  In particular, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  If not, he or she should state whether the Veteran has two or more of these symptoms of less severity.   

The examiner should also note whether there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or any other symptom combinations of severe impairment of health. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his chronic fatigue syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner in conjunction with the examination.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's chronic fatigue syndrome under the rating criteria.  In particular, the examiner should comment on the duration of any periods of incapacitation (bed rest and treatment by a physician), medications taken and their frequency, and the percentage of restriction of routine daily activities compared to pre-illness level.  He or she should also indicate whether the disability affects his self-care.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________                           __________________________
            JESSICA J. WILLS			  F. JUDGE FLOWERS 
       Acting Veterans Law Judge,			   Veterans Law Judge,
       Board of Veterans' Appeals		          Board of Veterans' Appeals



____________________________
THOMAS H. O'SHAY
	                                                  Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


